     Case 3:19-cv-00614-MMD-CLB Document 16 Filed 01/07/21 Page 1 of 2



1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     SERGIO ARELLANO OCEGUEDA,                        Case No. 3:19-cv-00614-MMD-CLB
7                                        Plaintiff,                  ORDER
             v.
8
      KEN FURLONG, et al.,
9
                                     Defendants.
10

11          Plaintiff Sergio Arellano Ocegueda filed his Complaint in this action requesting

12   relief under 42 U.S.C. § 1983 on July 31, 2020. (ECF No. 8.) At that time, summonses

13   were issued to Defendants Sheriff Ken Furlong, Deputy Lee, Deputy Macedo, Deputy

14   Peralty, and Deputy Barnium. (ECF No. 9.) All Summonses were returned unexecuted on

15   October 9, 2020. (ECF No. 10.) The Court issued a notice of intent to dismiss pursuant

16   to Federal Rule of Civil Procedure 4(m) on November 4, 2020. (ECF No. 11.) The Court

17   then granted Plaintiff’s Motion to Extend Time, with the following instructions:

18          The Clerk shall ISSUE summonses for Sheriff Ken Furlong, Deputy Lee,
            Deputy Macedo, Deputy Peralty, and Deputy Barnium and send the same
19          to the U.S. Marshal for service with sufficient copies of the complaint (ECF
            No. 8), the screening order (ECF No. 7), and this order for service on the
20          Defendants (Electronic distribution to USM on 12/7/2020). The Clerk shall
            SEND to Plaintiff sufficient USM-285 forms (Mailed to Plaintiff at SDCC on
21          12/7/2020). Plaintiff shall have until Wednesday, December 30, 2020, to
            complete the USM-285 service forms and return them to the U.S. Marshal,
22          400 South Virginia Street, 2nd Floor, Reno, Nevada 89501. If Plaintiff fails
            to follow this order, the above-named Defendants will be dismissed for
23          failure to complete service of process pursuant to Fed. R. Civ. P. 4(m). No
            further extensions of time will be granted.
24

25   (ECF No. 13.) To date, Plaintiff has not returned the completed USM-285 forms, no proof

26   of service has been filed, and the Court has not received any further communication from

27   Plaintiff. (ECF No. 15.) Accordingly, the Court will dismiss this case without prejudice.

28   ///
     Case 3:19-cv-00614-MMD-CLB Document 16 Filed 01/07/21 Page 2 of 2



1          It is therefore ordered that this case is dismissed without prejudice.

2          The Clerk of Court is directed to enter judgment accordingly and close this case.

3          DATED THIS 7th Day of January 2021.

4

5                                             MIRANDA M. DU
                                              CHIEF UNITED STATES DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                 2
